Citation Nr: 9934941	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
(1999) beyond April 30, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from August 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that the veteran has submitted other claims 
during the appeal of his claim for an extension for a 
temporary total evaluation.  A Statement of the Case for the 
issue of entitlement to an increased evaluation for the 
veteran's service connected spina bifida occulta, herniated 
nucleus pulposus, status post laminectomy and diskectomy at 
L4 to L5, and L5 to S1 was issued in October 1998.  The 
veteran has not submitted a substantive appeal of this issue, 
and it is not before the Board.  Similarly, a Statement of 
the Case for the veteran's claim for entitlement to an 
earlier effective date for individual unemployability was 
issued in August 1999, but the veteran has not submitted a 
substantive appeal of this issue, and it is not before the 
Board. 


FINDINGS OF FACT

1.  The veteran underwent surgery for his service connected 
spina bifida occulta, herniated nucleus pulposus, status post 
laminectomy and diskectomy at L4 to L5, and L5 to S1, on 
January 29, 1997.  

2.  Entitlement to a temporary total evaluation for 
convalescence was granted from January 29, 1997, through 
April 30, 1997.  

3.  There is no evidence that the veteran had incompletely 
healed surgical wounds, required the immobilization of a 
major joint or application of a body cast, required the use 
of a wheelchair or crutches, or was confined to his home 
beyond May 1, 1997; he returned to work on a part time basis 
in April 1997.  
CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
for convalescence beyond April 30, 1997, have not been met.  
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of a 
temporary total evaluation for convalescence beyond April 30, 
1997.  He notes that he underwent surgery for his service 
connected spina bifida occulta, herniated nucleus pulposus, 
status post laminectomy and diskectomy at L4 to L5, and L5 to 
S1 in January 1997, and that he was granted a temporary total 
evaluation until May 1, 1997.  However, the veteran argues 
that he returned to work too soon, and that his job was too 
physically strenuous to allow him to work on more than a part 
time basis.  Therefore, he believes that he should be 
entitled to a total evaluation beyond May 1, 1997.  

The record shows that service connection has been established 
for spina bifida occulta, herniated nucleus pulposus, status 
post laminectomy and diskectomy at L4 to L5, and L5 to S1.  A 
60 percent evaluation was assigned to this disability from 
June 1, 1991.  

The veteran underwent surgery for his service connected back 
disability on January 29, 1997.  A March 1997 rating decision 
assigned a temporary total evaluation for the period from 
January 29, 1997, to April 1, 1997.  A July 1999 rating 
action extended the period of the temporary total evaluation 
through April 1997.  Finally, the record indicates that 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities was 
granted in a July 1998 rating decision, effective from 
February 28, 1998.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two 
or three months beyond the initial three months for any of 
the bases cited above, and extensions of one or more months 
up to six months beyond the initial six months period may be 
made for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

The evidence includes VA treatment records dated February 
1997.  The veteran was noted to be status post surgery in 
January 1997.  He continued to have pain in his left leg from 
his buttocks radiating into his left thigh and calf.  There 
was 5/5 strength in the lower extremities.  The assessment 
was status post microdiscectomy, doing O.K.  The plan was to 
increase the veteran's range of motion.  

March 1997 records note that the veteran's employer had 
inquired as to whether the veteran was released for work.  It 
was said that this was to be addressed by a private doctor.  
June 1997 records show that the veteran was unable to stand 
for more than a few minutes before his legs became numb with 
pain.  

An undated claim for a total disability rating based on 
individual unemployability reflects that the veteran last 
worked as a city building inspector in February 1998 and that 
he earned approximately $17,430 in the past year.  

At the December 1998 hearing, the veteran testified that he 
attempted to return to his job as a building inspector 
following his surgery.  His doctors did not disagree with his 
decision.  He tried his best to work, but he was forced to 
miss work for over 600 hours of unpaid leave after his paid 
leave had ended.  The veteran testified that he missed 
approximately 40 percent of his work time due to his 
disability.  Even when he worked, he had restrictions in his 
activities, was forced to take pain medication, and he had to 
spend some time laying on the floor to control his pain.  The 
veteran's employer made some allowances for his disability, 
but he was eventually laid off.  He believes that he was laid 
off as a result of his disability.  See Transcript.  

A January 1999 letter from the veteran's doctor states that 
the veteran underwent surgery for a L5 to S1 
laminectomy/diskectomy in 1997.  Prior to this surgery, the 
veteran had worked as a building inspector.  The doctor said 
that the veteran should not have returned to his job due to 
its nature and to the coalescence of dense epidural fibrosis 
about the L5 nerve root.  However, the veteran continued to 
work part-time.  The doctor stated that it was not advisable 
for the veteran to return to this job in the future.  

A May 1999 letter from the veteran's former employer reveals 
the hours worked by the veteran from January 1997 to February 
1998.  This letter shows that the veteran worked no fewer 
than 40 hours and no more than 63.25 hours for each two week 
pay period ending from April 19, 1997 to January 24, 1998, 
except for the two-week period ending June 14, 1997, when he 
worked only 32 hours.  

The Board finds that entitlement to an extension of a 
temporary total evaluation for convalescence beyond May 1, 
1997 is not demonstrated by the evidence.  The evidence does 
not show that convalescence beyond this date was required 
following the veteran's surgery.  In fact, the veteran has 
testified that he returned to work on a part time basis, and 
his employer has provided records which show the veteran 
worked no fewer than 40 hours during every two week period, 
save one, between April 19, 1997, and January 24, 1998.  

His claim for total disability rating based on individual 
unemployability reflects earnings of more than $17,000 during 
the preceding year, noting that he last worked in February 
1998.  This is clearly more than marginal employment and 
demonstrates that he was in fact actively participating in 
the work force, albeit on a part-time basis.  See 38 C.F.R. 
§ 4.16(a) (1999); FR 99-31688.  The medical evidence does not 
show that the veteran had incompletely healed surgical 
wounds, that he required the immobilization of a major joint 
or application of a body cast, that he required the use of a 
wheelchair or crutches, or that he was confined to his home.  
His private doctor, while indicating that the veteran should 
not have returned to work, did not suggest that this was due 
to his convalescing or that he could not have returned to the 
job in some other capacity.  

The Board is sympathetic to the veteran's testimony that he 
attempted to return to work, but that his disability 
prevented more than part-time employment and eventually led 
to his dismissal.  However, the Board notes that a 60 percent 
evaluation was in effect for his disability during this 
period, and that the purpose of this evaluation was to 
compensate the veteran for those lost wages.  38 C.F.R. § 4.1 
(1999).  In addition, the veteran has been in receipt of a 
total evaluation since he was laid off from his job.  
Therefore, as none of the criteria for an extension have been 
met, entitlement to a temporary total evaluation for 
convalescence beyond April 30, 1997 is not warranted.  




ORDER

Entitlement to an extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond April 30, 1997, is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

